DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/15/2021 and 5/8/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta US PGPub. 2012/0217521. 	Regarding claim 1, Ohta teaches a display device (1, fig. 1-3) [0113], comprising:   	a substrate (13, fig. 3) [0143];  	a lens layer (22, fig. 2-3) [0120] including a lens (22, fig. 2-3) [0120];  	a light-transmitting layer (bonding layer27, fig. 2) [0136] contacting a lens surface (top surface) of the lens (22) and having translucency (resin with low refractive index, [0136]);  	a pixel electrode (14, fig. 3) [0143] disposed between the substrate (13) and the lens layer (22); and  	a color filter (231, fig. 2) [0120] disposed between the pixel electrode (14) and the lens layer (22), wherein the lens (22) is disposed correspondingly (overlapping, fig. 3) to the pixel electrode (14), and  	a refractive index (high refractive index of the lens, [0136]) of a constituent material for the lens (22) is higher than a refractive index (low refractive index of the bonding layer, [0136]) of a constituent material for the light-transmitting layer (27) (Ohta, fig. 1-3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta US PGPub. 2012/0217521 as applied to claim 3 above, and further in view of Nakanishi et al. US PGPub. 2002/0039157. 	Regarding claim 4, Ohta does not teach the display device according to claim 3, wherein the color filter (21), the light-transmitting layer (27), the lens layer (22), and the transmissive substrate (24) are disposed in this order.	However, Nakanishi teaches a display device (fig. 3b) comprising a lens layer (116, fig. 3b) [0113] over a light-transmitting layer (113, fig. 3b) [0096] (Nakanishi et al., fig. 3b). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to swap the positions of the lens and light-transmitting layer of Ohta as taught by Nakanishi because positioning the lens over the light-emitting layer (as taught by Ohta and fig. 3a of Nakanishi) or positioning the light-emitting layer over the lens as taught by Nakanishi (fig. 3b) are both well-known in the art and Nakanishi discloses a finite number of ways to position the lens (see fig. 3a and 3b). Therefore, a person of ordinary skill in the art has a good reason to pursue positioning the lens as in fig. 3b of Nakanishi within his or her technical grasp with a reasonable expectation of success. It has been held that, if this leads to anticipated success, it is likely that the product or process [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 35 U.S.C. § 103. See MPEP 2143 section (E "Obvious To Try”)..

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/869678 in view of Ohta US PGPub. 2012/0217521. 	Regarding claim 1, claims 1 of 16/869678 recites a display device, comprising: a substrate; a lens layer including a lens; a light-transmitting layer contacting a lens surface of the lens and having translucency; a pixel electrode disposed between the substrate and the lens layer; and a color filter disposed between the pixel electrode and 
Current application (16/869785)
Copending application (16/869678)
1. A display device, comprising: a substrate; a lens layer including a lens; a light-transmitting layer contacting a lens surface of the lens and having translucency; a pixel electrode disposed between the substrate and the lens layer; and a color filter disposed between the pixel electrode and the lens layer, 
a refractive index of a constituent material for the lens is higher than a refractive index of a constituent material for the light-transmitting layer.

a refractive index of a constituent material for the lens is lower than a refractive index of a constituent material for the light-transmitting layer.

2. The display device according to claim 1, wherein the lens surface is a convex surface.
3. The display device according to claim 1, 
further comprising a transmissive substrate having translucency, wherein the lens layer and the light-transmitting layer are disposed between the transmissive substrate and the color filter.
4. The display device according to claim 3, 
wherein the color filter, the light-transmitting layer, the lens layer, and the transmissive substrate are disposed in this order.
3. The display device according to claim 1, 
further comprising a transmissive substrate having translucency, 



wherein the color filter, the light-transmitting layer, the lens layer, and the transmissive substrate are disposed in this order.
3. The display device according to claim 1, 
further comprising a transmissive substrate having translucency, wherein the lens layer and the light-transmitting layer are disposed between the transmissive substrate and the color filter.
5. The display device according to claim 3, 
wherein the color filter, the lens layer, the light-transmitting layer, and the transmissive substrate are disposed in this order.
4. The display device according to claim 1, 
further comprising a transmissive substrate having translucency, 



wherein the color filter, the lens layer, the light-transmitting layer, and the transmissive substrate are disposed in this order.
	

5. The display device according to claim 4, wherein the lens layer contacts the color filter.
7. The display device according to claim 4, further comprising a flattening layer that is disposed between the color filter and the lens layer, includes a flat surface in contact with the lens layer, and has translucency.
6. The display device according to claim 4, further comprising a flattening layer that is disposed between the color filter and the lens layer, includes a flat surface in contact with the lens layer, and has translucency.
8. The display device according to claim 1, further comprising: a common electrode disposed between the pixel electrode and the lens layer; and a light-emitting layer that is disposed between the pixel electrode and the common electrode, and contains an organic light-emitting material.
7. The display device according to claim 1, further comprising: a common electrode disposed between the pixel electrode and the lens layer; and a light-emitting layer that is disposed between the pixel electrode and the common electrode, and contains an organic light-emitting material.


	
9. An electronic apparatus, comprising the display device according to claim 1.
8. An electronic apparatus, comprising the display device according to claim 1.


                                                Table 1
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892